DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first of action is in response to communication filed on 03/25/2020.
Claims 1-30 are pending of which claims 1 and 28-30 are independent.
The IDS(s) submitted on 08-26-2020 has been considered.
				     Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9 , 21, 23, 24, 25, 26 27, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200228173 A1) in view of Marinier et al (US 20200196343 A1).
	Regarding claim 1, Ye discloses a method (Figs. 1-8) for wireless communications by a user equipment (UE) (i.e. Fig. 9 UE 910) ,
comprising:
(i.e. first service type being eMBB PDSCH being received and the act of receiving by the UE involves monitoring the scheduled PDSCH1,PDSCH2 carrying 1st Service Type/eMBB as shown in Fig. 1A and detailed in paragraph 24) and a second transmission of a second service type (i.e. second service type being URLLC PDSCH being received by the UE involves monitoring the scheduled PDSCH3 carrying 2nd Service Type/URLLC as shown in Fig. 1A and detailed in paragraph 24), the second service type having a lower latency specification (i.e. second service type being URLLC ) and a higher reliability specification (URLLC/2nd Service Type is more reliable and lower latency than eMBB/1st Service Type)  than the first service type (Applicant also lists eMBB as the 1st service type and URLLC/2nd Service type and see paragraph 0003, 0017 and 0018-0019);
	identifying a feedback codebook 
See paragraphs 0017 and 0020 disclosing separate HARQ-ACK/feedback codebooks are identified and used for the 1st service type/eMBB and 2nd service type/URLLC)
	multiplexing, based at least in part on a feedback multiplexing condition being
satisfied (See Fig. 2 step 201 and Fig. 4 steps 401 and 402 feedback multiplexing occurs based on a multiplexing group indicator, MI, as indicated in paragraphs 0019, 0026 and  0029.  In particular paragraph 0019 partially states  “HARQ-ACK multiplexing of URLLC and eMBB may be enabled and/or disabled either semi-statically or dynamically. Dynamic enabling and/or disabling of the HARQ-ACK multiplexing may be performed according to an indication in the downlink assignment, while also providing another level of flexibility compared to semi-static signaling, such as allowing the multiplexing only if the total payload size is small enough to not impact the latency and/or reliability performance. Such dynamic operation may result in a more efficient system operation.”) , a first feedback codebook (HARQ-ACK bits for eMBB/1st service type) See paragraph 0004 where the first HARQ-ACK bits/codebook for eMBB PDSCH transmission received - see also paragraphs 0028-0029)  with a second feedback codebook(HARQ-ACK bits for URLLC/2nd  service type)  generated for the second transmission(See paragraph 0004 where the second HARQ-ACK bits/codebook for URLLC 3PDSCH transmission received - see also paragraphs 0028-0029)   to generate a multiplexed feedback codebook (See Fig. 4 step 407 a multiplexed HARQ-ACK codebook associated with the HARQ-ACK bits for the first traffic/service type(eMBB) and for the second traffic type(URLLC) as detailed in paragraphs 0030 and 0032. See Figs. 1a,b, 3a,b 7a,b, and 8a,b); and
	transmitting the multiplexed feedback codebook in a control channel or a
shared data channel.(See Fig. 4 step 409 the generated HARQ-ACK codebook is transmitted by the UE on control channel - PUCCH - see paragraph 0032. It can also be transmitted on PUSCH - see paragraphs 0024 and 0032)
(Please note that as far as the examiner is concerned there is no difference between feedback codebook and feedback bits in view of the specification. Meaning HARQ-ACK codebook/feedback codebook is the same as HARQ-ACK bits/feedback bits based on Applicant’s specification paragraph 0035 partially stating “0035 [Some examples of the 
	Ye fails to disclose identifying a feedback codebook size for the first service type based at least in part on monitoring for the first transmission of the first service type although Ye discloses identifying a feedback codebook for the first service type as set forth above.
	Marinier discloses identifying a feedback codebook size for the first service type based at least in part on monitoring for the first transmission of the first service type (i.e. see paragraphs 0102 and 0105 - the feedback codebook being the HARQ-ACK bits then the UE monitors each PDSCH in a transport block and generates a HARQ-ACK bit per PDSCH received and the total generated HARQ-ACK bits are the codebook size).
	In view of the above, having the method of Ye and then given the well- established teaching of Marinier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye as taught by Marinier, since Marinier states in paragraph 82 that the modification results in very low error rates (e.g., for ultra-reliable services) and further achieves efficient operation (e.g., in a system and/or a WTRU) with ultra-reliable and other (e.g., non-ultra reliable) mobile broadband data traffic.
claim 28, Ye discloses a method (i.e. Figs. 1-8) for wireless communications by a base station (i.e. Fig. 9 Network Entity Base Station 920 - paragraph 0043), comprising:
transmitting a first transmission of a first service type (i.e. first service type being eMBB PDSCH being transmitted by the base station and the act of receiving by the UE involves monitoring the scheduled PDSCH1,PDSCH2 carrying 1st Service Type/eMBB as shown in Fig. 1A and detailed in paragraph 24) and a second
transmission of a second service type(i.e. second service type being URLLC PDSCH being transmitted by the base station and involves monitoring the scheduled PDSCH3 carrying 2nd Service Type/URLLC as shown in Fig. 1A and detailed in paragraph 24), the second service type having a lower latency specification (i.e. second service type being URLLC ) and a higher reliability specification (URLLC/2nd Service Type is more reliable and lower latency than eMBB/1st Service Type)  than the first service type (Applicant also lists eMBB as the 1st service type and URLLC/2nd Service type and see paragraph 0003, 0017 and 0018-0019);
	identifying a feedback codebook 
See paragraphs 0017 and 0020 disclosing separate HARQ-ACK/feedback codebooks are identified and used for the 1st service type/eMBB and 2nd service type/URLLC)
and
receiving, in a control channel  (i.e. PUCCH see paragraphs 0032 and 0036 and Fig. 6 block 605 ) or a shared data channel(i.e. PUSCH see paragraph 0032 and 0036) , a multiplexed (see Figs. 7A and 8A the resultant generated HARQ-ACK code is transmitted to the Base Station in Fig. 4 step 409 and received in step 605 in Fig. 6) feedback codebook generated based at least in part on a first feedback codebook having the feedback codebook .e. HARQ-ACK bits for eMBB received in PDSCH 1 and PDSCH2 are the first feedback codebook multiplexed with URLLC HARQ-ACK bits in slot 3 in PUCCH and transmitted to the BS by the UE - see Figs. 7A & 8A - see Paragraphs 37-38)  being multiplexed with a second feedback codebook generated (i.e. HARQ-ACK bits for URLLC received in PDSCH 3 are the second feedback codebook - see Figs 7A and 8A) for the second transmission. (See Fig. 6 block 601 where the Base Station indicates a multiplexing group indicator MI to determine if a first  HARQ-ACK bits for a traffic/eMBB and a second HARQ-ACK bits traffic/URLLC and based on the indicator MI the first HARQ-ACK and second HARQ-ACK are combined/multiplexed by the UE and the generated HARQ-ACK codebook containing first and second HARQ-ACK bits is transmitted by the UE and received by the base station as detailed in paragraph 0034 and shown in step 605 of Fig. 6.  See Fig. 7A and 8A where HARQ-ACK bits for PDSCH1 & PDSCH2 for eMBB and PDSCH3 for URLLC are multiplexed in PUCCH and sent to the base Station as detailed in paragraphs 37-38)

(Please note that as far as the examiner is concerned there is no difference between feedback codebook and feedback bits in view of the specification. Meaning HARQ-ACK codebook/feedback codebook is the same as HARQ-ACK bits/feedback bits based on Applicant’s specification paragraph 0035 partially stating “0035 [Some examples of the 

	Ye fails to disclose identifying a feedback codebook size for the first service type based at least in part on transmitting for the first transmission of the first service type although Ye discloses identifying a feedback codebook for the first service type as set forth above.
	Marinier discloses identifying a feedback codebook size for the first service type based at least in part on transmitting for the first transmission of the first service type (i.e. see paragraphs 0102 and 0105 - the feedback codebook being the HARQ-ACK bits then the UE monitors each PDSCH in a transport block transmitted by the base station and generates a HARQ-ACK bit per PDSCH transmitted and the total generated HARQ-ACK bits are the codebook size).
	In view of the above, having the method of Ye and then given the well- established teaching of Marinier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye as taught by Marinier, since Marinier states in paragraph 82 that the modification results in very low error rates (e.g., for ultra-reliable services) and further 

	Regarding claim 29, Ye discloses an apparatus (Figs. 1-8) for wireless communications by a user equipment (UE) (i.e. Fig. 9 UE 910) ,
comprising:
	a processor (i.e. Fig. 9 processor 911) , memory (i.e. Fig. 9 memory 912) coupled with the processor and instructions stored in the memory and executable by the processor to cause the apparatus to:
	monitor for a first transmission of a first service type (i.e. first service type being eMBB PDSCH being received and the act of receiving by the UE involves monitoring the scheduled PDSCH1,PDSCH2 carrying 1st Service Type/eMBB as shown in Fig. 1A and detailed in paragraph 24) and a second transmission of a second service type (i.e. second service type being URLLC PDSCH being received by the UE involves monitoring the scheduled PDSCH3 carrying 2nd Service Type/URLLC as shown in Fig. 1A and detailed in paragraph 24), the second service type having a lower latency specification (i.e. second service type being URLLC ) and a higher reliability specification (URLLC/2nd Service Type is more reliable and lower latency than eMBB/1st Service Type)  than the first service type (Applicant also lists eMBB as the 1st service type and URLLC/2nd Service type and see paragraph 0003, 0017 and 0018-0019);
	identify a feedback codebook 
See paragraphs 0017 and 0020 disclosing separate HARQ-ACK/feedback codebooks are identified and used for the 1st service type/eMBB and 2nd service type/URLLC)
	multiplex, based at least in part on a feedback multiplexing condition being
satisfied (See Fig. 2 step 201 and Fig. 4 steps 401 and 402 feedback multiplexing occurs based on a multiplexing group indicator, MI, as indicated in paragraphs 0019, 0026 and  0029.  In particular paragraph 0019 partially states  “HARQ-ACK multiplexing of URLLC and eMBB may be enabled and/or disabled either semi-statically or dynamically. Dynamic enabling and/or disabling of the HARQ-ACK multiplexing may be performed according to an indication in the downlink assignment, while also providing another level of flexibility compared to semi-static signaling, such as allowing the multiplexing only if the total payload size is small enough to not impact the latency and/or reliability performance. Such dynamic operation may result in a more efficient system operation.”) , a first feedback codebook (HARQ-ACK bits for eMBB/1st service type) See paragraph 0004 where the first HARQ-ACK bits/codebook for eMBB PDSCH transmission received - see also paragraphs 0028-0029)  with a second feedback codebook(HARQ-ACK bits for URLLC/2nd  service type)  generated for the second transmission(See paragraph 0004 where the second HARQ-ACK bits/codebook for URLLC 3PDSCH transmission received - see also paragraphs 0028-0029)   to generate a multiplexed feedback codebook (See Fig. 4 step 407 a multiplexed HARQ-ACK codebook associated with the HARQ-ACK bits for the first traffic/service type(eMBB) and for the second traffic type(URLLC) as detailed in paragraphs 0030 and 0032. See Figs. 1a,b, 3a,b 7a,b, and 8a,b); and
	transmit the multiplexed feedback codebook in a control channel or a
shared data channel.(See Fig. 4 step 409 the generated HARQ-ACK codebook is transmitted by the UE on control channel - PUCCH - see paragraph 0032. It can also be transmitted on PUSCH - see paragraphs 0024 and 0032)
(Please note that as far as the examiner is concerned there is no difference between feedback codebook and feedback bits in view of the specification. Meaning HARQ-ACK codebook/feedback codebook is the same as HARQ-ACK bits/feedback bits based on Applicant’s specification paragraph 0035 partially stating “0035 [Some examples of the method, apparatuses, and non-transitory computer-readable medium described herein may further include operations, features, means, or instructions for generating each feedback bit of a set of feedback bits for a respective downlink carrier of a set of downlink carriers of the first transmission, and generating the first feedback codebook having the feedback codebook size based on bundling the set of feedback bits on a downlink carrier by downlink carrier basis]”).
	Ye fails to disclose identifying a feedback codebook size for the first service type based at least in part on monitoring for the first transmission of the first service type although Ye discloses identifying a feedback codebook for the first service type as set forth above.
	Marinier discloses identifying a feedback codebook size for the first service type based at least in part on monitoring for the first transmission of the first service type (i.e. see paragraphs 0102 and 0105 - the feedback codebook being the HARQ-ACK bits then the UE monitors each PDSCH in a transport block and generates a HARQ-ACK bit per PDSCH received and the total generated HARQ-ACK bits are the codebook size).
	In view of the above, having the apparatus of Ye and then given the well- established teaching of Marinier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ye as taught by Marinier, since Marinier states in paragraph 82 that the modification results in very low error rates (e.g., for ultra-reliable services) and further achieves efficient operation (e.g., in a system and/or a WTRU) with ultra-reliable and other (e.g., non-ultra reliable) mobile broadband data traffic.

	Regarding claim 30, Ye discloses an apparatus  (i.e. Figs. 1-9) for wireless communications by a base station (i.e. Fig. 9 Network Entity Base Station 920 - paragraph 0043), comprising:
	a processor (i.e. Fig. 9 processor 921) , memory (i.e. Fig. 9 memory 922) coupled with the processor and instructions stored in the memory and executable by the processor to cause the apparatus to:
	transmit a first transmission of a first service type (i.e. first service type being eMBB PDSCH being transmitted by the base station and the act of receiving by the UE involves monitoring the scheduled PDSCH1,PDSCH2 carrying 1st Service Type/eMBB as shown in Fig. 1A and detailed in paragraph 24) and a second
transmission of a second service type(i.e. second service type being URLLC PDSCH being transmitted by the base station and involves monitoring the scheduled PDSCH3 carrying 2nd Service Type/URLLC as shown in Fig. 1A and detailed in paragraph 24), the second service type having a lower latency specification (i.e. second service type being URLLC ) and a higher reliability specification (URLLC/2nd Service Type is more reliable and lower latency than eMBB/1st Service Type)  than the first service type (Applicant also lists eMBB as the 1st service type and URLLC/2nd Service type and see paragraph 0003, 0017 and 0018-0019);
	identify a feedback codebook size for the first service type based at least in
part on transmitting the first transmission of the first service type;( See paragraphs 0017 and 0020 disclosing separate HARQ-ACK/feedback codebooks are identified and used for the 1st service type/eMBB and 2nd service type/URLLC)
and
	receive, in a control channel  (i.e. PUCCH see paragraphs 0032 and 0036 and Fig. 6 block 605 ) or a shared data channel(i.e. PUSCH see paragraph 0032 and 0036) , a multiplexed (see Figs. 7A and 8A the resultant generated HARQ-ACK code is transmitted to the Base Station in Fig. 4 step 409 and received in step 605 in Fig. 6) feedback codebook generated based at least in part on a first feedback codebook having the feedback codebook size generated for the first transmission (i.e. HARQ-ACK bits for eMBB received in PDSCH 1 and PDSCH2 are the first feedback codebook multiplexed with URLLC HARQ-ACK bits in slot 3 in PUCCH and transmitted to the BS by the UE - see Figs. 7A & 8A - see Paragraphs 37-38)  being multiplexed with a second feedback codebook generated (i.e. HARQ-ACK bits for URLLC received in PDSCH 3 are the second feedback codebook - see Figs 7A and 8A) for the second transmission. (See Fig. 6 block 601 where the Base Station indicates a multiplexing group indicator MI to determine if a first  HARQ-ACK bits for a traffic/eMBB and a second HARQ-ACK bits traffic/URLLC and based on the indicator MI the first HARQ-ACK and second HARQ-ACK are combined/multiplexed by the UE and the generated HARQ-ACK codebook containing first and second HARQ-ACK bits is transmitted by the UE and received by the base station as detailed in paragraph 0034 and shown in step 605 of Fig. 6.  See Fig. 7A and 8A where HARQ-ACK bits for PDSCH1 & PDSCH2 for eMBB and PDSCH3 for URLLC are multiplexed in PUCCH and sent to the base Station as detailed in paragraphs 37-38)
	Ye fails to disclose identifying a feedback codebook size for the first service type based at least in part on transmitting for the first transmission of the first service type although Ye discloses identifying a feedback codebook for the first service type as set forth above.
(Please note that as far as the examiner is concerned there is no difference between feedback codebook and feedback bits in view of the specification. Meaning HARQ-ACK codebook/feedback codebook is the same as HARQ-ACK bits/feedback bits based on Applicant’s specification paragraph 0035 partially stating “0035 [Some examples of the method, apparatuses, and non-transitory computer-readable medium described herein may further include operations, features, means, or instructions for generating each feedback bit of a set of feedback bits for a respective downlink carrier of a set of downlink carriers of the first transmission, and generating the first feedback codebook having the feedback codebook size based on bundling the set of feedback bits on a downlink carrier by downlink carrier basis]”).
(i.e. see paragraphs 0102 and 0105 - the feedback codebook being the HARQ-ACK bits then the UE monitors each PDSCH in a transport block transmitted by the base station and generates a HARQ-ACK bit per PDSCH transmitted and the total generated HARQ-ACK bits are the codebook size).
	In view of the above, having the apparatus of Ye and then given the well- established teaching of Marinier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ye as taught by Marinier, since Marinier states in paragraph 82 that the modification results in very low error rates (e.g., for ultra-reliable services) and further achieves efficient operation (e.g., in a system and/or a WTRU) with ultra-reliable and other (e.g., non-ultra reliable) mobile broadband data traffic.
	Regarding claim 6, Ye modified by Mariner discloses method of claim 1, wherein transmitting the multiplexed feedback codebook comprises:
transmitting the multiplexed feedback codebook on the shared data channel
based at least in part on receiving downlink control information indicating that the UE is to transmit the multiplexed feedback codebook on the shared data channel. (Ye shows multiplexing indicator, MGI/MI, for the HARQ-ACK/feedback to be multiplexed for PUCCH (control channel) or PUSCH(shared data channel) - see paragraphs 0024, 0025, and 0027 and Figs. 1a&b, 3a&b, 7a&b)
	The motivation to combine Ye and Mariner is set forth above.
	Regarding claim 9, Ye modified by Mariner discloses method of claim 1,

determining that the feedback multiplexing condition is satisfied based at least
in part on receiving downlink control information indicating that the UE is to multiplex the
first feedback codebook with the second feedback codebook. (Ye shows a Multiplexing Indicator, MI or MIG as shown in Figs. 1, 3, and 7 and Fig. 4 steps 401 and 402 feedback multiplexing occurs based on a multiplexing group indicator, MI, as indicated in paragraphs 0019, 0026 and  0029.  In particular paragraph 0019 partially states  “HARQ-ACK multiplexing of URLLC and eMBB may be enabled and/or disabled either semi-statically or dynamically. Dynamic enabling and/or disabling of the HARQ-ACK multiplexing may be performed according to an indication in the downlink assignment, while also providing another level of flexibility compared to semi-static signaling, such as allowing the multiplexing only if the total payload size is small enough to not impact the latency and/or reliability performance. Such dynamic operation may result in a more efficient system operation.”)
	The motivation to combine Ye and Mariner is set forth above.
	Regarding claim 21, Ye discloses the method of claim 1, but fails to disclose 21. wherein identifying the feedback codebook size comprises:
determining a number of resources configured for a control channel format,
wherein the feedback codebook size is identified based at least in part on the number of
resources.
	Mariner discloses wherein identifying the feedback codebook size comprises:
(i.e. Paragraphs 149 and 150 number of symbols in long PUCCH format and short PUCCH format determine the number of HARQ-ACK bits that can fit and hence the feedback/HARQ-ACK code size) 
wherein the feedback codebook size is identified based at least in part on the number of
resources. (i.e. Paragraphs 149 and 150 number of symbols in long PUCCH format and short PUCCH format determine the number of HARQ-ACK bits that can fit and hence the feedback/HARQ-ACK code size)
	In view of the above, having the method of Ye and then given the well- established teaching of Marinier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye as taught by Marinier, since Marinier states in paragraph 82 that the modification results in very low error rates (e.g., for ultra-reliable services) and further achieves efficient operation (e.g., in a system and/or a WTRU) with ultra-reliable and other (e.g., non-ultra reliable) mobile broadband data traffic.
	Regarding claim 23, Ye modified by Marinier discloses the method of claim 1, further comprising:
receiving a third transmission of the first service type (Ye Fig. 1B paragraph 0024 PDSCH1 (eMBB) and PDSCH2 (eMBB) ) and a fourth 
transmission of the second service type(PDSCH3 (URLLC) ); identifying that the feedback multiplexing condition is not satisfied (i.e. Ye  Fig. 1B MGI=0 for PDSCH 1 and PDSCH 2 and carrying eMBB/first service type cannot be multiplexed with MGI=1 for PDSCH 3 carrying URLLC as shown in Fig. 1B and detailed in paragraph 0024); and transmitting a feedback codebook generated for the third transmission in a first resource of the control channel and a feedback codebook generated for the fourth transmission in a second resource of the control channel that differs from the first resource.(See Ye Paragraph 0024 since eMBB in PDSCH 1&2 cannot be multiplexed with URLLC in PDSCH3 and are transmitted in separate PUCCH resources)
	In view of the above, having the method of Ye and then given the well- established teaching of Marinier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye as taught by Marinier, since Marinier states in paragraph 82 that the modification results in very low error rates (e.g., for ultra-reliable services) and further achieves efficient operation (e.g., in a system and/or a WTRU) with ultra-reliable and other (e.g., non-ultra reliable) mobile broadband data traffic.
	Regarding claim 24, Ye modified Marinier discloses the method of claim 1, wherein the feedback codebook size is a number of feedback bits available for providing feedback for the first transmission of the first service type.(Ye shows HARQ-ACK bits for eMBB as HARQ-ACK  codebook in paragraphs 0017 and 0021 and 0022)
	The motivation to combine Ye and Mariner is set forth above.
	Regarding claim 25, Ye modified Marinier discloses the method of claim 1, wherein the first service type is an enhanced mobile broadband service and the second service type is an ultra-reliable low latency service.(See Ye Figs 1a and 3a and paragraphs 0017, 0019 and 0022)
	The motivation to combine Ye and Mariner is set forth above.
	Regarding claim 26, Ye modified Marinier discloses the method of claim 1, wherein the first transmission is a first physical downlink shared channel transmission and the second transmission is a second physical downlink shared channel transmission. (i.e. Ye Fig. 1A and 3A PDSCH1, PDSCH2 and PDSCH3 )
	The motivation to combine Ye and Mariner is set forth above.
	Regarding claim 27, Ye modified Marinier discloses the method of claim 1, wherein the first feedback codebook comprises first hybrid automatic repeat request acknowledgment (HARQ-ACK) feedback and the second feedback codebook comprises a second HARQ-ACK feedback. (i.e. Fig. 4 steps 405 and 407  and paragraphs 0017, 0018 and 0021).
	The motivation to combine Ye and Mariner is set forth above.

Claims 2, 3, 7, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200228173 A1) in view of Marinier et al (US 20200196343 A1) and further in view of Li et al (US 20210321394 A1).
	Regarding claim 2, Ye modified by Marinier discloses the method of claim 1, but fails to disclose transmitting the multiplexed feedback codebook on the control channel based at least in part on a resource of the control channel that is configured to the UE for transmitting the first feedback codebook at least partially overlapping in time with a resource of the control channel that is allocated to the UE for transmitting the second feedback codebook.
	Li discloses transmitting the multiplexed feedback codebook on the control channel (i.e. See Fig. 2 and paragraphs 0066 and 0068 where low-priority HARQ-ACK for eMBB transmission is multiplexed with High Priority HARQ-ACK 2 for URLLC transmission to be transmitted on a high priority/URLLC PUCCH) based at least in part on a resource of the control channel that is configured to the UE for transmitting the first feedback codebook (i.e. PUCCH for Low-priority HARQ-ACK in Fig. 2 and paragraphs 0066 and 0068)  at least partially overlapping in time (i.e. See Fig. 2 partially overlapping in time between PUCCH for low-priority/eMBB with PUCCH for high-priority URLLC - see paragraph 0068) a resource of the control channel that is allocated to the UE for transmitting the second feedback codebook. (i.e. PUCCH for High-priority HARQ-ACK2 in Fig. 2 and paragraphs 0066 and 0068)  
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Li, since Li states in paragraph 0068 that the modification results in reducing feedback delay of the high priority HARQ-ACK.
	Regarding claim 3,  Ye modified by Marinier discloses the method of claim 1, but fails to disclose, wherein transmitting the multiplexed feedback codebook comprises:
transmitting the multiplexed feedback codebook on the control channel,
wherein the control channel is configured for transmitting the second feedback codebook.
	Li discloses wherein transmitting the multiplexed feedback codebook comprises:
transmitting the multiplexed feedback codebook (i.e. Fig. 2 multiplexing Low-priority HARQ-ACK with High-Priority HARQ-ACK2 ) on the control channel (i.e. URLLC PUCCH), wherein the control channel is configured for transmitting the second (High-Priority HARQ-ACK2 for URLLC) codebook. (See Paragraph 0068 and 0069  Li in particular states the multiplexed feedback codebook is transmitted on the control channel for the high priority URLLC PUCCH. - “ Paragraph 0069 [When the low-priority HARQ-ACK and high-priority HARQ-ACK 2 are multiplexed on one PUCCH for transmission, the low-priority HARQ-ACK and the high-priority HARQ-ACK 2 are coded respectively, and use different code rates to determine the number of REs that they use. When the low-priority HARQ-ACK is multiplexed on a URLLC PUCCH for transmission…]”)
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Li, since Li states in paragraph 0068 that the modification results in reducing feedback delay of the high priority HARQ-ACK.
	Regarding claim 7, Ye modified by Marinier discloses the method of claim 1, but fails to disclose determining that the feedback multiplexing condition is satisfied based at least in part on identifying a potential collision between a first resource configured for transmitting the first feedback codebook and a second resource configured for transmitting the second feedback codebook.
	Li discloses determining that the feedback multiplexing condition is satisfied based at least in part on identifying a potential collision (i.e. time overlap causing collision)  between a first resource configured for transmitting the first feedback time and frequency resource element for Low -Priority HARQ-ACK for eMBB - Fig. 3 and 4 ) and a second resource configured for transmitting the second feedback codebook. (time and frequency resource element for High -Priority HARQ-ACK for URLLC - Fig. 3 and 4 )
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Li, since Li states in paragraph 0068 that the modification results in reducing feedback delay of the high priority HARQ-ACK.
	Regarding claim 19, Ye modified by Marinier discloses the method of claim 1, 
  	Ye fails to disclose including identifying a number of feedback bits for the first feedback codebook corresponding to the feedback codebook size.
	Marinier discloses including identifying a number of feedback bits for the first feedback codebook corresponding to the feedback codebook size. (i.e. see paragraphs 0102 and 0105 - the feedback codebook being the HARQ-ACK bits then the UE monitors each PDSCH in a transport block and generates a HARQ-ACK bit per PDSCH received and the total generated HARQ-ACK bits are the codebook size).
	In view of the above, having the method of Ye and then given the well- established teaching of Marinier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye as taught by Marinier, since Marinier states in paragraph 82 that the modification results in very low error rates (e.g., for ultra-reliable services) and further 
	Ye modified by Marinier fails to disclose determining, based at least in part on the number of feedback bits, a first length for a multiplexing window that is reduced compared to a second length for the multiplexing window; and
generating the first feedback codebook using the multiplexing window having
the first length based at least in part on the feedback multiplexing condition being satisfied.
	Li discloses determining, based at least in part on the number of feedback bits, a first length for a multiplexing window (i.e. see Paragraphs 0068 and 0069 the first length is Low-Priority HARQ-ACK bits shown in Fig. 2) that is reduced compared to a second length for the multiplexing window(i.e. see Paragraphs 0068-0069 and Fig. 2 the second length is High-Priority HARQ-ACK2 bits and the length of the Low Priority HARQ ACK bits is reduced to occupy the remaining portion not occupied by High Priority HARQ-ACK bits ) ; and generating the first feedback codebook ( i.e. the first length is Low-Priority HARQ-ACK bits is reduced to fit in the remaining portions of the PUCCH carrying high priority HARQ-ACK bits ) using the multiplexing window (i.e. the length of the PUCCH carrying the High-Priority HARQ-ACK bits)  having the first length (i.e. the reduced Low-Priority KARQ-ACK bits - reduced by dropping the bits) based at least in part on the feedback multiplexing condition being satisfied. (i.e. the multiplexing condition being satisfied is that there is overlap between PUCCH Low-Priority and PUCCH High-Priority. i.e. See Fig. 2 partially overlapping in time between PUCCH for low-priority/eMBB with PUCCH for high-priority URLLC - see paragraph 0068))
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Li, since Li states in paragraph 0068 that the modification results in reducing feedback delay of the high priority HARQ-ACK.
	Regarding claim 20, Ye modified by Marinier discloses the method of claim 1, 
  	Ye fails to disclose identifying a second feedback codebook size for the second feedback codebook.
	Mariner discloses identifying a second feedback codebook size for the second feedback codebook. (i.e. see paragraphs 0102 and 0105 - the feedback codebook being the HARQ-ACK bits then the UE monitors each PDSCH in a transport block and generates a HARQ-ACK bit per PDSCH received and the total generated HARQ-ACK bits are the codebook size).
	In view of the above, having the method of Ye and then given the well- established teaching of Marinier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye as taught by Marinier, since Marinier states in paragraph 82 that the modification results in very low error rates (e.g., for ultra-reliable services) and further achieves efficient operation (e.g., in a system and/or a WTRU) with ultra-reliable and other (e.g., non-ultra reliable) mobile broadband data traffic.

generating the first feedback codebook using the multiplexing window having the first length based at least in part on the feedback multiplexing condition being satisfied.
	Li discloses determining, based at least in part on the second feedback codebook size(i.e. see Paragraphs 0068-0069 and Fig. 2 the second feedback is High-Priority HARQ-ACK2 bits and the length of the Low Priority HARQ ACK bits is reduced to occupy the remaining portion not occupied by High Priority HARQ-ACK bits in the PUCCH), a first length for a multiplexing window that is reduced compared to a second length for the multiplexing window( i.e. the first length is Low-Priority HARQ-ACK bits is reduced to fit in the remaining portions of the PUCCH carrying high priority HARQ-ACK bits ); and
generating the first feedback codebook using the multiplexing window having the first length based at least in part on the feedback multiplexing condition being satisfied. (i.e. the multiplexing condition being satisfied is that there is overlap between PUCCH Low-Priority and PUCCH High-Priority. i.e. See Fig. 2 partially overlapping in time between PUCCH for low-priority/eMBB with PUCCH for high-priority URLLC - see paragraph 0068))
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the .

Claims 4,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200228173 A1) in view of Marinier et al (US 20200196343 A1) and further in view of Li et al (US 20210337538 A1), hereinafter referred to as Li-H
	Regarding claim 4, Ye modified by Marinier discloses the method of claim 1, but fails to disclose transmitting the multiplexed feedback codebook on the shared data channel based at least in part on a resource of the shared data channel that is allocated to the UE at least partially overlapping with a resource of the control channel that is configured for transmitting the first feedback codebook.
	Li-H discloses transmitting the multiplexed feedback codebook on the shared data channel (Fig. 5 PUSCH - see Paragraph 129 - In the scenario shown in FIG. 5, UE may multiplex both the HARQ-ACK information #1 and the HARQ-ACK information #2 on the PUSCH33 for transmission. Considering that the HARQ-ACK information #1 and the HARQ-ACK information #2 may have different reliability and latency requirements, for example, the HARQ-ACK information #1 is HARQ-ACK information corresponding to a URLLC service, and the HARQ-ACK information #2 is HARQ-ACK information corresponding to an eMBB service) based at least in part on a resource of the shared data channel (i.e. PUSCH - Fig. 5 overlaps PUCCH #1 and PUCCH #2  in time domain - paragraphs 128-129) that is allocated to the UE at least partially overlapping with a resource of the control channel (i.e. that is time/slot as a resource is shared) configured for transmitting the . (i.e. HARQ-ACK info #1 and HARQ-ACK info #2 in Fig. 5 see paragraphs 128-129)
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Li-H, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Li-H, since Li-H states in paragraph 0005 that the modification results in a method for multiplexing uplink control information and an apparatus, to effectively reduce a feedback latency of an ACK/NACK, improve data transmission efficiency, and reduce a data transmission latency.
Claims 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200228173 A1) in view of Marinier et al (US 20200196343 A1) and further in view of Lee et al (US 20210409182 A1) .
	Regarding claim 5, Ye modified by Marinier discloses the method of claim 1, including transmitting the multiplexed feedback codebook but fails to disclose
transmitting the multiplexed feedback codebook on the shared data channel
based at least in part on a time gap between a downlink control channel transmission
scheduling a resource for the UE to transmit an uplink shared channel transmission and a beginning of a resource configured for transmitting the first feedback codebook satisfying a time threshold.
	Lee discloses transmitting the multiplexed feedback codebook on the shared data channel based at least in part on a time gap between a downlink control channel transmission (PDCCH/PDSCH - Paragraphs 129, 152, and 153) scheduling a resource for the UE to transmit an uplink shared channel transmission (i.e. PUSCH - Paragraphs 129, 152, and 163) and a beginning of a resource configured for transmitting the first feedback codebook satisfying a time threshold.(i.e. See Paragraphs 11, 129, 152, 163 and 167 time threshold/limit/budget is considered to process the PDSSH/PDCCH/DCI before transmitting the HARQ-ACK codes/bits on PUSCH)
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Lee, since Lee states in paragraphs 0005-0007 that the modification results in efficiently supporting various services with different requirements in a wireless communication system by overcoming delay or latency which is an important challenge to applications, performance of which is sensitive to delay/latency.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200228173 A1) in view of Marinier et al (US 20200196343 A1) and further in view of Yamamoto et al (US .20210227537 A1).
	Regarding claim 8, Ye modified by Marinier discloses the method of claim 1,but fails to disclose determining that the feedback multiplexing condition is satisfied based at least in part on a time gap between a downlink control channel transmission that schedules a resource for transmitting the second feedback codebook and a beginning of a resource configured for transmitting the first feedback codebook satisfying a time threshold.
	Yamamoto discloses determining that the feedback multiplexing condition is satisfied based at least in part on a time gap between a downlink control channel (i.e. PDSCH for URLLC - Fig. 13 and 14)  that schedules a resource for transmitting the second feedback codebook (i.e. PDSCH for URLLC - Fig. 13 and 14)  and a beginning of a resource configured for transmitting the first feedback codebook satisfying a time threshold. (See Figs. 13 and 14 and paragraphs 0249 && 0250 showing a time limit/threshold between PDSCH for URLLC and the PUCCH to carry the corresponding HARQ-ACK after multiplexing or joint encoding )
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Yamamoto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Yamamoto, since Yamamoto states in paragraphs 0121 and 0253 that the modification results in efficient PUCCH transmission from the viewpoint of the resource utilization efficiency.
Claims 10, 11, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200228173 A1) in view of Marinier et al (US 20200196343 A1) and further in view of Kim et al (US 20190036654  A1)
	
	Regarding claim 10, Ye modified by Marinier discloses the method of claim 1,but fails to disclose bundling, based at least in part on the feedback codebook size, feedback bits generated for the first transmission to generate the first feedback codebook having the feedback codebook size.
	Kim discloses bundling, based at least in part on the feedback codebook size (See Fig. 10 S1000 paragraph 137 RRC message is received with HARQ feedback info/codebook size) , feedback bits generated for the first transmission to generate the (See Fig. 10  S140 HARQ feedback based on bundling generated by UE and transmitted to the BS - paragraph 0140 - See also paragraphs 0080-0083)
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Kim, since Kim states in paragraph 0007 that the modification results in an efficient HARQ operation and a HARQ feedback control method using minimum uplink resources in consideration of a limitation of the number of beams that may be transmitted and a latency in a cellular system based on beamforming.
	Regarding claim 11, Ye modified by Marinier discloses the method of claim 1,but fails to disclose generating each feedback bit of a plurality of feedback bits for a respective downlink carrier of a plurality of downlink carriers of the first transmission; and generating the first feedback codebook having the feedback codebook size
based at least in part on bundling the plurality of feedback bits on a downlink carrier by
downlink carrier basis.
	Kim discloses generating each feedback bit of a plurality of feedback bits for a respective downlink carrier of a plurality of downlink carriers of the first transmission (See Fig. 3 see for 3 subframes where PDSCH is received a HARQ Feedback bundling occurs. Fig. 6A shows a burst of 4 DL transmission and for each transmission a HARQ bit is generated and bundled as “0101” - see paragraphs 106-108) ; and generating the first feedback codebook (i.e. Fig. 6 A HARQ Codebook is  4 bits ) having the feedback codebook size based at least in part on bundling the plurality of feedback bits (i.e. HARQ Codebook is 4 on the bundling of HARQ bits generated for each Downlink Carrier transmission as shown in Fig. 6A)  on a downlink carrier by downlink carrier basis. (See paragraphs 8, 14, 17, 18, 80, -84 and 106-108)
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Kim, since Kim states in paragraph 0007 that the modification results in an efficient HARQ operation and a HARQ feedback control method using minimum uplink resources in consideration of a limitation of the number of beams that may be transmitted and a latency in a cellular system based on beamforming.
	Regarding claim 12, Ye modified by Marinier discloses the method of claim 1,but fails to disclose receiving radio resource control (RRC) signaling that indicates the feedback codebook size.
	Kim discloses receiving radio resource control (RRC) signaling that indicates the feedback codebook size. (i.e. See Fig. 10 S1000 and paragraphs 0080-0084 on RRC indicating HARQ information/codebook size)
	In view of the above, having the method of Ye and Marine then given the well- established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Kim, since Kim states in paragraph 0007 that the .
Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200228173 A1) in view of Marinier et al (US 20200196343 A1) and further in view of Lei (US20210176011 A1).
	Regarding claim 13, Ye modified by Marinier discloses the method of claim 1,but fails to disclose identifying that a size of a feedback codebook generated for the first
transmission is less than the feedback codebook size; and
	inserting a defined number of bits in the feedback codebook to generate the
first feedback codebook having the feedback codebook size.
	Lei discloses identifying that a size of a feedback codebook generated for the first transmission is less than the feedback codebook size (See Paragraph 0035 through RRC signaling the size of the expected feedback/HARQ code size is determined and based on the number received PDSCHs the corresponding HARQ code generated is less than the expected feedback/HARQ code size due to not all PDSCHs received as further indicated in paragraph 0036); and
	inserting a defined number of bits in the feedback codebook to generate the
first feedback codebook having the feedback codebook size. (In paragraph 0036 it is disclosed that the generated HARQ feedback/codebook is padded with redundant bits and the inserted bits are NACKs so that the generated and expected HARQ info/codebook size are equal when seen from the network perspective.)

	In view of the above, having the method of Ye and Marine then given the well- established teaching of Lei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ye and Marine as taught by Lei, since Lei states in paragraph 0009 that the modification results in reducing signaling overhead for a HARQ-ACK codebook and avoid misunderstanding between a base unit and a remote unit when determining the HARQ-ACK codebook
Allowable Subject Matter
Claims 14- 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner brings to Applicant’s attention El Hamss et al (WO 2020/167914 A1) where priority is relied on provisional document 62825627 contains aspects of the invention claimed and not claimed and examiner suggests reviewing Fig. 5 and paragraphs 0100-0107 should be of interest and considered by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474